Citation Nr: 1624816	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-30 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot skin disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disability.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hammer toe deformities of the right foot.  

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for a left hip disability.  

7.  Whether severance of service connection for left foot peripheral neuropathy in the January 26, 2004, rating decision was proper.  

8.  Entitlement to a disability rating in excess of 30 percent for hammer toe deformities of the left foot, from March 2, 2006 to May 1, 2007, and since July 1, 2007.  


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2007 and April 2012 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

With regard to the Veteran's claim for an increased disability rating for his hammer toe deformities of the left foot, when certifying the appeal to the Board, the RO characterized the appeal as originating from the April 2012 rating decision denying a disability rating in excess of 30 percent.  However, review of the evidence reflects that the earliest nonfinal rating decision is the September 2007 decision which also denied a rating in excess of 30 percent.  Accordingly, the issue will be considered since the date the Veteran submitted his earlier claim, March 2, 2006, and has been recharacterized as shown on the title page.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In correspondence received in October 2013, the Veteran's attorney requested a Board video conference hearing.  However, in his substantive appeal, also received in October 2013, the Veteran indicated he did not want a Board hearing.  In February 2016, VA sought clarification as to whether the Veteran still wanted a Board hearing.  In correspondence received in April 2016, the Veteran's representative stated that a request for a hearing was not submitted on behalf of the Veteran pointing to the October 2013 substantive appeal.  Although there was also a request for a hearing at the same time, the Board considers the recent correspondence as a withdrawal of the hearing request.

In February 2014, the Board referred to the agency of original jurisdiction (AOJ) a raised claim of service connection for a mood disorder, which had previously been referred in October 2012.  To date, there is no indication that the issue has been adjudicated by the AOJ, and the Board does not have jurisdiction over this issue.  The claim is again referred to the AOJ for appropriate action.  

The reopened service connection claims of entitlement to service connection for a left foot skin disorder, a left ankle disability and a right hip disability, as well as the claims of entitlement to service connection for a right ankle disability and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied the claim of entitlement to service connection for a skin disorder, identified at the time as patches of skin decolorations, because it found that there was no evidence that it occurred in service or was a result of service or any incident therein.  

2.  The evidence received since the January 2004 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin disorder of the left foot.  

3.  In an unappealed November 1986 rating decision, the RO denied the claim of entitlement to service connection for a left ankle disability because it found that there was no evidence of a current disability.  

4.  The evidence received since the November 1986 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left ankle disability.  

5.  In an unappealed July 2007 rating decision, the RO denied the claim of entitlement to service connection for a right hip disability, because it found that there was no evidence that it was secondary to a service-connected disability or occurred in service or was a result of service or any incident therein.  

6.  The evidence received since the July 2007 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right hip disability.  

7.  In an unappealed January 2005 rating decision, the RO denied the claim of entitlement to service connection for right foot hammer toe deformities, because it found that there was no evidence that they were the result of service or any incident therein.  

8.  The evidence submitted since the January 2005 rating decision is duplicative or cumulative of evidence already considered, or is not relevant to the reason the claim was initially denied, namely the lack of a nexus between the Veteran's current right foot disability and service, nor is there new and material evidence to support his new theory of an etiological link to a service-connected disability.  

9.  In a January 26, 2004, rating decision, the RO continued the 30 percent rating for a left foot disability, but within the continuation of that rating, severed service connection for peripheral neuropathy of the left foot; although no date of severance was provided, the code sheet indicates that severance was immediate.  

10.  The provisions for the severance of service connection for peripheral neuropathy of the left foot were not followed.

11.  During the pendency of the appeal, the Veteran's hammer toe deformities of the left foot have been manifest by hammer toe deformities of all toes, very painful callosities and moderate varus deformity; there is no evidence of marked contraction of the plantar fascia or dropped forefoot.  


CONCLUSIONS OF LAW

1.  The January 2004 RO decision, which denied the Veteran's claim of service connection for a skin disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for a left foot skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The November 1986 RO decision, which denied the Veteran's claim of service connection for a left ankle disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

4.  New and material evidence has been received to reopen the claim of service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

5.  The July 2007 RO decision, which denied the Veteran's claim of connection for a right hip disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

6.  .  New and material evidence has been received to reopen the claim of service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

7.  The January 2005 RO decision, which denied the Veteran's claim of eservice connection for right foot hammer toe deformities, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

8.  The criteria to reopen the claim of service connection for right foot hammer toe deformities have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

9.  The criteria for restoration of service connection for peripheral neuropathy of the left foot, effective January 26, 2004, have been met.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105 (2015).  

10.  The criteria for a disability rating in excess of 30 percent for hammer toe deformities of the left foot from March 2, 2006, to May 1, 2007, and since July 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5278 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Regarding the issues of whether new and material evidence has been submitted to reopen the claims for service connection for a skin disorder, a left ankle disability, and a right hip disability, as well as whether severance of service connection for peripheral neuropathy of the left foot was proper, the Board has reopened the previously denied claims and restored service connection.  Thus, no discussion of VA's duties to notify and assist is required with regard to these issues.  

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard December 2011 and January 2012 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, as well as records from the Social Security Administration (SSA).  

The Veteran was provided VA examinations in January 2007, September 2007, February 2012, April 2012 and December 2014 to determine the severity of his left foot disability.  The examinations, along with the medical opinions, are sufficient evidence for deciding the claim and are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met with regard to his claim for an increased disability rating for hammer toe deformities of the left foot.  

The Board notes the Veteran has not been afforded a VA medical examination with respect to his claim to reopen previously denied claims for service connection for hammer toe deformities of the right foot.  However, the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence as is the case for the hammer toe deformities of the right foot claims.  38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has also been met with regard to this claim.

Although the Board is remanding other claims for additional development, remand is not necessary for the claims adjudicated below as there is no reasonable possibility that further assistance would substantiate the claims.  See 38 C.F.R. § 3.159(d).

II. Claims to Reopen

Background and Legal Criteria

The Veteran is seeking to reopen his claims of entitlement to service connection for a skin disorder, a left ankle disability, a right hip disability and hammer toe deformities of the right foot.  His claim of service connection a left ankle disability was initially denied by a November 1986 rating decision.  His claim of service connection for a left foot skin disorder was initially denied by a January 2004 rating decision.  The claims of service connection for hammer toe deformities of the right foot and a right hip disability were initially denied in January 2005 and July 2007 rating decisions respectively. 

The Veteran did not appeal the November 1986, January 2004, January 2005 and July 2007 rating decisions.  New and material evidence was not received within the time in which to appeal any of the decisions.  See 38 C.F.R. § 3.156(b) (2015).  Thus, the November 1986, January 2004, January 2005 and July 2007 rating decisions are final as to the denial of service connection for the identified issues.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

The RO received the Veteran's instant request to reopen his claims of entitlement to service connection for a left foot skin disorder, a left ankle disability, a right hip disability and hammer toe deformities of the right foot, submitted in August 2011.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regulations do not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Rather, the Board must focus on whether the evidence, taken together with evidence of record, could at least trigger the duty to assist by providing a medical opinion.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Left Foot Skin Disorder

In the January 2004 rating decision, the RO denied the Veteran's claim of service connection on the basis that there was no objective evidence of any such disability in service or any evidence etiologically linking it to his service.  

The evidence associated with the claims file subsequent to the January 2004 rating decision includes an April 2012 VA examination report with diagnosed tinea pedis.  While the examiner indicates that the diagnosed skin disorder had resolved without residual, it was further opined that the preponderance of evidence supported that the current disorder was caused or incurred in service.  

Since the January 2004 rating decision, the Veteran's attorney has also submitted written statements in August 2012 and October 2013 that the Veteran's left foot skin disorder is secondary to his service-connected left foot disability.  

The submitted VA examination indicating a current, yet resolved, diagnosis of tinea pedis etiologically linked to service is evidence not previously of record and sufficient to trigger VA's duty to obtain an examination and medical opinion to determine whether the Veteran does have a current left foot skin disorder that was incurred in service or etiologically linked to service or his service-connected left foot disability.  See Shade, 24 Vet. App. at 118.  

Accordingly, new and material evidence has been received to reopen the claim of service connection for a left foot skin disorder, and reopening the claim is warranted.  The reopened claim is further addressed in the remand section.

Left Ankle

The Veteran's claim of service connection for a left ankle disability was denied in the November 1986 rating decision on the basis that there was no objective evidence of a current disability.

The evidence associated with the claims file subsequent to the November 1986 rating decision includes a March 2000 VA treatment record noting ankle deformities and a February 2011 private evaluation of the Veteran's bilateral ankles and feet, noting diminished range of motion in both ankles for the Veteran's age and sex.  The diagnoses include degenerative joint disease, peripheral neuropathy and chronic pain.  

Since the November 1986 rating decision, the Veteran has also submitted his written statement in August 2011 that he believes pain radiates up from his left foot.  In August 2012 and October 2013 written statements, the Veteran's attorney asserts that his left ankle disability is secondary to his service-connected left foot disability.  

The VA treatment record indicating ankle deformities and the private evaluation indicating current left ankle disability manifest by diminished range of motion and diagnosed degenerative joint disease and chronic pain is evidence not previously of record and sufficient to trigger VA's duty to obtain an examination and medical opinion to determine whether the Veteran's left ankle disability is related to his service or his service-connected left foot disability.  See Shade, 24 Vet. App. at 118.  

Accordingly, new and material evidence has been received to reopen the claim of service connection for a left ankle disability, and reopening the claim is warranted.  The reopened claim is further addressed in the remand section.

Right Hip

The Veteran's claim of service connection for a right hip disability was denied in the July 2007 rating decision on the basis that there was no objective evidence of the disability in service and no etiological link to a service-connected disability.

Since the July 2007 rating decision, the Veteran has also submitted his written statement in August 2011 that he believes his bilateral hip pain is a result of his left foot disability.  In August 2012 and October 2013 written statements, the Veteran's attorney asserts that his bilateral hip disability is secondary to his service-connected left foot disability.  

A May 2008 VA neurology consult report, showing that the examiner felt it was possible that the Veteran's longstanding left leg pain and favoring of that leg could have caused development of bilateral hip arthralgias, is evidence not previously of record and sufficient to trigger VA's duty to obtain an examination and medical opinion to determine whether the Veteran's right hip disability is related to his service or his service-connected left foot disability.  See Shade, 24 Vet. App. at 118.  

Accordingly, new and material evidence has been received to reopen the claim of service connection for a right hip disability, and reopening the claim is warranted.  The reopened claim is further addressed in the remand section.

Hammer Toe Deformities of the Right Foot

The Veteran's claim of service connection for a right foot disability was denied in the January 2005 rating decision on the basis that there was no objective evidence of the disability in service and no etiological link to service or any incident therein.  

The evidence added to the record since January 2005 includes VA and private treatment records, and several statements from the Veteran and his attorney.  

The VA and private treatment records, which are dated from 2006 to April 2013, show ongoing complaints of bilateral foot pain with diagnosed bilateral foot hammer toe deformities and neuropathy.  While these treatment records are new because they were not of record at the time of the January 2005 rating decision, they are not material because they merely show the Veteran was treated for ongoing right foot complaints.  A current disability was not an element that was not substantiated at the time of the prior decision.  These records do not raise a reasonable possibility of substantiating the claim that right foot hammer toe deformities were incurred in service or are otherwise related to service or service-connected disability.  

In written statements, the Veteran and his attorney, assert that his right foot hammer toe deformities are secondary to his service-connected left foot disability.  These statements do raise a new theory of entitlement that was not considered at the time of the 2005 rating decision.  However, a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim unless there is evidence supporting the new theory of causation constituting new and material evidence.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  The Veteran and his attorney have simply asserted that his right foot disability was caused by his service-connected disability, without submitting any competent evidence to support this theory.  There is not at least an indication that the two are related.  Therefore, while the written assertions of the Veteran and his attorney are new, they are also not material evidence.

Accordingly, the evidence since January 2005 is not new and material under 38 C.F.R. § 3.156(a), even with consideration of the low threshold set forth in Shade, as the evidence does not relate to an unestablished fact necessary to substantiate the claim.  For these reasons, the claim of service connection for a hammer toe deformities of the right foot is not reopened, and the appeal is denied.

III. Severance of Service Connection

The issue of whether severance of service connection for left foot neuropathy was proper was developed by the RO as whether new and material evidence had been submitted to reopen a previously denied claim for service connection for peripheral neuropathy of the left lower extremity.  Throughout the pendency of the appeal, the Veteran essentially contends that service connection was already granted for his left foot neuropathy and that it should be restored.  

Service connection for a left foot deformity with callouses was initially granted in a November 1986 rating decision and a 10 percent rating was assigned under Diagnostic Codes 7819-5284, effective March 25, 1986.  A November 1997 rating decision included left foot peripheral neuropathy as part of the Veteran's service-connected left foot disability and increased the disability rating to 30 percent, effective February 15, 1996, under Diagnostic Codes 7819-5284.  This was based on a September 1997 VA examination.

In April 2000 and August 2000, the Veteran submitted claims of service connection for peripheral neuropathy of the left foot.  The January 26, 2004 rating decision denied service connection for peripheral neuropathy of the right and left lower extremities and at the same time, peripheral neuropathy was no longer listed as part of the Veteran's service-connected left foot disability.  In March 2011, the Veteran attempted to reopen a claim of service connection for peripheral neuropathy of the left foot, noting that it was originally included as part of his service-connected disability.  Accordingly, the issue on appeal has been recharacterized as whether the severance of service connection for left foot peripheral neuropathy was proper, as shown on the title page.  

Once service connection has been granted, it can be severed only upon VA's showing that the rating decision granting service connection is clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2015); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994). 

Additionally, service connection is protected when in effect for 10 or more years.  See 38 C.F.R. § 3.957 (2015).  However, as service connection for left foot peripheral neuropathy was in effect for approximately 8 years, this provision is not for application.

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified of the contemplated action at his or her latest address of record, will be furnished detailed reasons for the contemplated action, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(d). 

As noted previously, in January 2004, the RO issued a rating decision denying service connection for peripheral neuropathy of the right and left lower extremities.  The rating decision also continued the 30 percent rating for the Veteran's hammer toe deformities of the left foot, but removed peripheral neuropathy from the disability noting within the paragraphs explaining that the 30 percent rating would be continued, that a VA examination found that the peripheral neuropathy was most likely secondary to a lumbar spine condition and not related to the service-connected hammer toe condition.  The RO did not provide a date of severance, and the assumption is that the RO effectively severed service connection for peripheral neuropathy as of the date of the rating decision, January 26, 2004.

In light of his procedural history, the Board concludes that VA did not comply with the notification and due process requirements applicable to the severance of a service-connected disability under 38 C.F.R. § 3.105(d).  As the RO's January 2004 severance action does not comply with the procedural due process set forth in 38 C.F.R. § 3.105(d), the severance of service connection is found to have been void ab initio.  Wilson v. West, 11 Vet. App. 383, 385-86 (1998).  The Board thus concludes that service connection for peripheral neuropathy of the left foot is restored from the date of the severance-January 26, 2004.  


IV. Increased Rating Claim

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Background and Specific Criteria

The Veteran contends that he is entitled to a higher disability rating for his service-connected hammer toe deformities of the left foot due to symptoms that include severe pain, problems walking and an inability to walk on his heels and toes.  His attorney contends that he should be awarded a 50 percent rating because he has hammer toe deformities in both feet.  

Historically, service connection was granted for a left foot deformity with callouses in a November 1986 rating decision and a 10 percent rating assigned under Diagnostic Codes 7819-5284 for foot injuries.  A November 1997 rating decision increased the rating to 30 percent.  A June 2000 rating decision initially rated the Veteran's left foot disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5278 for acquired claw foot.  As previously noted, the Veteran perfected his appeal of a September 2007 rating decision which denied an increased disability rating for his left foot disability, and his appeal will be considered from March 2, 2006, the date he submitted his earlier claim.  

During the pendency of the appeal, a July 2007 rating decision awarded the Veteran a temporary 100 percent rating, effective from May 2, 2007 until June 30, 2007, for convalescence following left foot surgery.  The Veteran's service-connected left foot disability has been evaluated as 30 percent disabling prior to May 2, 2007, and since July 1, 2007 under 38 C.F.R. § 4.71a , Diagnostic Code 5278.  

Under Diagnostic Code 5278, acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated a maximum 30 percent with unilateral involvement.  A 50 percent disability rating is awarded for bilateral involvement.  

Diagnostic Code 5282 specifically addresses hammertoes.  However, this diagnostic code provides for a maximum 10 percent rating for all toes being hammer toes without claw foot.

Additionally, residuals of other foot injuries can be evaluated under Diagnostic Code 5284.  Severe residuals of foot injuries are rated a maximum 30 percent.  Under this diagnostic code, a rating higher than 30 percent requires actual loss of use of the foot.  Loss of use of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  

Facts

As early as the January 2007 VA examination, competent medical evidence consistently shows mild to moderate left foot pain with painful callous formation in the plantar surface.  Prior to the May 2007 private left foot corrective surgery, VA and private treatment records showed evidence of hallux valgus and hammertoes in all toes, as well as early claw toe formation, neuropathy, arthralgia and bursitis.  The Veteran frequently sought treatment for management of his callouses.  During the January 2007 VA examination, he was able to toe and heel walk.  The examiner was unable to determine additional limitations due to repetitive use or flare-ups without resorting to mere speculation.  The diagnosis was left foot hammer toes with hallux valgus, callous formation and bunion with residuals.  

Subsequent to the May 2007 private left foot corrective surgery, VA provided the Veteran with custom inserts for foot pain in August 2007.  

A September 2007 VA examination shows the Veteran complained of both shooting and throbbing pain in the left foot that prevented him from running or standing for prolonged periods.  Physical examination of the left foot revealed a large plantar wart on the palmar aspect of the foot behind the 3rd toe that was painful to touch.  The examiner found it difficult to determine how much pain was a result of postoperative hammer toe deformities versus the plantar wart.  There was also a large callous formation on the tip of the great toe that was slightly tender to palpation.  There were superficial, flat linear incision scars behind the great toe and toes 2 and 3.  They were nontender to palpation and were not indurated or ulcerated.  The Veteran was unable to wiggle the left 2nd and 3rd toes and walked with a limp.  The 4th toe pressed against the 3rd toe in a medial direction.  There was normal range of motion in the interphalangeal and metatarsophalangeal joints of the great, 4th and 5th toes.  Deep tendon reflexes for Achilles and patellar were bilaterally equal and there was no atrophy or hypertrophy in the left foot versus the right.  Strength testing to gravity and resistance was within normal limits.  The examiner was unable to determine additional limitation of function due to repetitive use or flare-ups without resorting to mere speculation.  The assessment was status postoperative left foot bunion, great, 2nd and 3rd toe status postoperative hammer toes, and medial callous formation of the left great toe.  

In written statements received in March 2008, the Veteran's wife and a friend indicated that the Veteran had constant severe pain in his left foot.  His friend stated that the Veteran's chronic back and foot problems together had almost incapacitated him and that his pain inhibited his mobility.  The Veteran's wife estimated that he was only able to walk approximately a half a block and used a cane for support while standing, getting up or walking.  

An April 2008 SSA evaluation of the Veteran's left foot revealed fusion of the 2nd and 3rd toes with no movement at all.  There was mild movement in the great left foot, although diminished.  The assessment was status post interphalangeal fusions for hammer toe deformities of the left foot.  A January 2011 VA treatment record notes the Veteran believed his left foot pain was worse following his foot surgery.  The assessment was left foot hammer toes and metatarsalgia of the 3rd left toe.  

On VA examination in February 2012, it was noted that the Veteran was seen in podiatry twice a year for callous trimming, and that he had no further surgery, injections or orthotics.  There was evidence of callouses on the plantar surface of the left foot at the base of the 3rd metatarsal joint that was painful to touch, as well as a painful callous on the medial great toe.  Left foot hammer toes were noted in the 2nd and 3rd toes, as well as left foot hallux valgus with mild or moderate symptoms.  The Veteran was able to heel and toe walk, had normal ambulation and there was no additional limitation of range of motion.  Muscle strength was within normal limits.  The examiner was unable to assess additional limitation or loss of function without resorting to speculation.  The examiner found that the Veteran's left foot condition did not impact his ability to work.  Diagnoses included left claw foot with mild functional limitation.

During an April 2012 VA examination, the Veteran again reported getting his callouses trimmed two times a year and of regularly using a cane.  Physical examination revealed no callouses on the left foot.  The Veteran had normal ambulation and there was no additional range of motion limitations.  There were hammer toes in the 2nd and 3rd left toes.  The examiner noted that the Veteran had mild to moderate symptoms for a left foot hallux valgus condition.  The examiner opined that the Veteran's left foot disability caused mild functional limitations and did not impact on his ability to work.   

The Veteran again underwent VA examination of his left foot in December 2014.  At that time he complained of sharp left foot pain that radiated through the 2nd, 3rd and 4th toes and became worse as the day progressed.  He reported tenderness to any pressure on the callous under the 3rd toe metatarsal and denied any flare-ups.  He reported that his foot pain limited his ability to walk for prolonged periods or to bear weight for prolonged periods.  Physical examination revealed characteristic callouses and pain on manipulation of the foot.  There was no objective evidence of extreme tenderness of the plantar surfaces of the left foot.  While there was hammer toe deformities of the left 4th and 5th toes, there was no objective evidence of marked deformity.  There was pain on movement, less movement than normal, pain on weight-bearing and disturbance on locomotion.  The examiner found that the Veteran had mild to moderate symptoms due to hallux valgus condition in both feet.  


Analysis

While there is objective evidence of hammertoe deformities in all the toes prior to the May 2007 surgery, the February 2012 and April 2012 VA examinations show hammer toe deformities in only the 2nd and 3rd toes, while the December 2014 VA examination show them in only the 4th and 5th toes.  During the pendency of the appeal, there is no evidence of marked contraction of the plantar fascia with dropped forefoot, or marked varus deformity.  There is objective evidence of painful callosities throughout the appellate period.  During the entirety of the pendency of the appeal, despite the Veteran's complaints and the observations of his wife and friend, VA examiners found objective evidence of no more than moderate limitations.  

Significantly, although the Veteran also has hammer toe deformities of the right foot, he is not service-connected for any right foot disability to warrant a higher 50 percent disability rating under Diagnostic Code 5278.  So the Veteran is already assigned the maximum schedular rating of 30 percent for unilateral claw foot.  

Here, the Veteran's service-connected disability is expressly listed in the diagnostic codes for evaluating the feet.  Diagnostic Code 5282 pertains to hammer toes without claw foot.  Then, Diagnostic Code 5278 pertains to claw foot and expressly lists hammer toes and callosities.  Evaluating the disability under Diagnostic Code 5284 for "other foot injuries" is not appropriate in light of the specifically listed disabilities.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is error as a matter of law to rate by analogy when a condition is specifically listed). 

Nevertheless, as the RO has consistently listed Diagnostic Code 5284, the Veteran is already assigned the 30 percent rating for severe disability although the evidence shows less severe functional loss.  Moreover, a 40 percent rating under the Note for that diagnostic code requires actual loss of use of the foot, which the evidence fails to show at any point during the pendency of the appeal.  This is so even with the consideration of painful motion or other factors.  The evidence, including every VA examination shows some retained functional use of the left foot so as not to approximate loss of use.

Therefore, in sum, the Veteran has been awarded the maximum schedular rating for his service-connected left foot disability.  As the preponderance of the evidence is against a disability rating higher than 30 percent, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has also considered whether referral for an extraschedular rating for the Veteran's left foot disability is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

During the pendency of the appeal, the Veteran's service-connected left foot hammer toe deformities has been manifested by signs and symptoms such as pain and tenderness, which impair his ability to stand or walk for prolonged periods, which are in turn the effects of the contemplated symptomatology of hammertoes and callosities.  Thus, the Veteran's left foot signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the foot provide disability ratings on the basis of overall impairment.  See, e.g. 38 C.F.R. §§ 4.71a, Diagnostic Codes 5278 and 5284.  Furthermore, the schedular criteria for musculoskeletal disabilities contemplate a wide variety or broad canvas of manifestations of functional loss.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's left foot disability, referral for extraschedular consideration is not required at any time during the pendency of the appeal.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Moreover, extraschedular consideration on a collective basis has not been expressly raised or reasonably raised by the record.


ORDER

New and material evidence having been received, the claim of service connection for a left foot skin disorder is reopened, and, to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of service connection for a left ankle disability is reopened, and, to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of service connection for a right hip disability is reopened, and, to this extent only, the appeal is granted.  

Reopening of the claim of entitlement to service connection for right foot hammer toe deformities, and the appeal, is denied.

Severance of service connection for peripheral neuropathy of the left foot was improper; service connection for peripheral neuropathy is restored effective January 26, 2004.  

A disability rating in excess of 30 percent for hammer toe deformities of the left foot, from March 2, 2006, to May 1, 2007, and since July 1, 2007, is denied.  


REMAND

For the reasons explained below, the Board finds that further development is warranted for the Veteran's reopened claims of service connection for a skin disorder of the left foot, a left ankle disability and a right hip disability, as well as his claims of service connection for a right ankle disability and a left hip disability, to be considered on both direct and secondary to service-connected disability bases.  As such, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the April 2012 VA examiner opined that the Veteran's diagnosed tinea pedis of the left foot had resolved, the examiner further opined that his skin disorder was likely incurred in or a result of his service, the examiner did not provide any rationale for the opinion and did not address whether the Veteran's disability was either proximately due to or aggravated by his service-connected left foot disability.  As the examiner's opinion has internal inconsistencies, the Veteran must be provided another VA opinion regarding the etiology of his left foot skin disorder.

With regard to the Veteran's left and right ankle claims, although the April 2012 VA examiner opined that the Veteran's diagnosed right ankle sprain had resolved, the examiner further opined that the evidence indicated that the current condition was incurred in or caused by service.  Likewise, although VA treatment records often show no current right or left ankle disabilities, a February 2011 private evaluation shows diminished range of motion in both ankles and diagnoses of degenerative joint disease, peripheral neuropathy and chronic pain.  Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the competent medical evidence of record tends to show that the Veteran has had diagnosed bilateral ankle degenerative joint disease, peripheral neuropathy and chronic pain during the pendency of his service connection claims.  There is no medical opinion as to whether the Veteran's right and/or left ankle disabilities were either proximately due to or aggravated by his service-connected left foot disability.  Thus, the Veteran must be provided another VA opinion regarding the etiology of his right and left ankle disabilities.

With regard to the Veteran's claims of service connection for right and left hip disabilities, the evidence of record indicates that he complained of pain radiating up from a left ankle injury to his hip in service in July 1983.  Post-service VA and private treatment records show intermittent ongoing complaints of both right and left hip pain, sometimes noted to be radiating up from his left foot.  A May 2008 VA neurology consult report shows that the examiner felt it was possible that the Veteran's longstanding left leg pain and favoring of the leg could have caused development of bilateral hip arthralgias.  The Veteran was not provided a VA examination of his either hip.  The Veteran should be afforded a VA examination to determine the etiology of any current right and/or left hip disability, to include whether it is a result of his in-service injury in July 1983, or is proximately due to or aggravated by his service-connected left foot disability. 

Prior to the above examinations, any outstanding VA medical treatment should be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any VA treatment records that have not already been associated with the claim file.

2.  Schedule the Veteran for a VA dermatology examination to determine the current nature and etiology of any left foot skin disorder found to be present.  The claims file should be reviewed.

The examiner should determine if the Veteran has a left foot skin disorder, or has had one during the time period of the claim even if it has resolved.

If the examiner finds the Veteran has a current left foot skin disorder, he/she must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's service or the in-service treatment for left foot fungus in 1978 and 1980.  In providing this opinion, the examiner must address the April 2012 examiner's determination that diagnosed tinea pedis was incurred or related to service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left foot skin disorder was caused by or aggravated by his service-connected left foot disability.  

A clear rationale for all opinions must be provided.  

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any right and/or left ankle disabilities, as well as any right and/or left hip disability found to be present.  The claims file should be reviewed.

If the examiner finds the Veteran has current right and/or left ankle residuals or right and/or left hip residuals, he/she must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's service or the November 1981 right ankle or July 1983 left ankle in-service injuries.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right and/or left ankle disability or right and/or left hip disability was caused by or aggravated by his service-connected left foot disability.  

A clear rationale for all opinions must be provided.  

3.  Finally, readjudicate the issues remaining on appeal, including the reopened claims on the merits.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


